Order entered January 28, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01708-CV

                               HAL RACHAL, JR., Appellant

                                               V.

                            LETKIEWICZ & FOSTER, Appellee

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-09-2413-2

                                           ORDER
       Before the Court is appellant’s January 24, 2013 third extension of time to file appellant’s

amended brief. We GRANT appellant’s motion. Appellant’s amended brief shall be filed on or

before February 3, 2013. We CAUTION appellant that no further extensions of time will be

granted. If appellant fails to file an amended brief on or before February 3, 2013, the case will

be submitted on appellant’s August 10, 2012 brief.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE